DETAILED ACTION
Election/Restriction
The present application is being examined under the pre-AIA  first to invent provisions.

It is noted that claims 1-3 use improper Markush language.  Elements within a Markush group are required to possess some structural similarity (e.g., be classified within the same class), which they are not.   See M.P.E.P. 2173.05(h).

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3 (in part), 14, 36-37 & 52-53, drawn to methods of promoting proliferation, differentiation or survival of oligodendrocytes or oligodendrocyte-mediated myelination of a neuron comprising administering a soluble LINGO-4 polypeptide, classified in CPC Class/subclass A61K 38/177.
II.	Claim 1-3 & 36-37 (in part), drawn to methods of promoting proliferation, differentiation or survival of oligodendrocytes or oligodendrocyte-mediated myelination of a neuron comprising administering a LINGO-4 antibody, classified in CPC Class/subclass A61K 39/39533.
III.	Claims 1-3 & 36-37 (in part), drawn to gene therapy methods of promoting proliferation, differentiation or survival of oligodendrocytes or oligodendrocyte-mediated myelination of a neuron comprising administering a LINGO-4 antagonist polynucleotide, classified in Class/subclass A61K 48/0066.


IV.	Claim(s) 1-3 & 36-37 (in part), drawn to methods of promoting proliferation, differentiation or survival of oligodendrocytes or oligodendrocyte-mediated myelination of a neuron comprising administering a LINGO-4 aptamer, classified in CPC Class/subclass A61K 48/0016.

The inventions are distinct, each from the other because of the following reasons:
	Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. § 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper, because these products appear to constitute patentably distinct inventions for the following reasons: 
Groups I-IV are directed to methods which differ in the method goals/objectives, method steps, and/or administration protocols/in vitro cell cultures required.  Each of these methods further requires use of physically and functionally distinct elements.  For example the invention of Group I requires use of soluble LINGO-4 polypeptides, not required in the methods of Groups II-IV, versus the antibodies of Group II, the polynucleotides of Group III and the aptamers of Group IV, which are not required in the method of Group I, and vice versa.  These inventions are, therefore, patentably distinct, since one is not required for the other.
Note that related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  Furthermore, the 
Because these inventions are distinct for the reasons given above, they have acquired a separate status in the art as shown by their different classification, and the lack of coextensive-ness of the search and examination for each group would constitute an undue burden on the examiner to search and consider all the separable groups with their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Species Election
This application contains claims directed to the following patentably distinct species:
a)	a single definable fragment of the soluble polypeptide of SEQ ID NO: 2.  Note that a single specific fragment must be elected in order to be fully responsive to this species election requirement, if Group I is elected.
The species are independent or distinct because each species is structurally and/or functionally distinct.  In addition, these species are not obvious variants of each other based on the current record.   Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, claims 14, 36-37 & 52-53 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species is structurally and functionally distinct with different independent uses as illustrated by their unique amino acid sequence. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  
Applicant is advised that the response to this requirement to be complete must also include an election of the invention to be examined.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 19, 2021